The decision of the court was announced by
Hopkins, J.:
This is a companion case to Atchison, T. & S. F. Rly. Co. v. Anderson County Comm’rs, just decided. By stipulation of the parties, and consent of the court, the two cases were tried together on the same evidence. They were in all respects analogous except that the plaintiff in this case had no reservoirs in the benefit district. The decision in the former case (ante, p. 240) is controlling here.
The judgment is reversed and the cause remanded for further proceedings.